Citation Nr: 1012399	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


FINDING OF FACT

The Veteran has demonstrated difficulty in adapting to 
stressful circumstances (including work or worklike 
settings), severe mood swings, anxiety, depression, sleep 
disturbance, agoraphobia, restlessness, and isolation from 
his neighbors; but has not demonstrated suicidal or 
homicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, or inability in establishing and maintaining 
familial and marital relationships.


CONCLUSION OF LAW

The criteria for an evaluation for generalized anxiety 
disorder in excess of 50 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has previously 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods during which the service-connected disability 
exhibited symptoms that would warrant different ratings for 
each distinct time period.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder that is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, warrants a 50 percent disability evaluation.

A 70 percent disability evaluation is appropriate for 
generalized anxiety disorder that is manifested by 
occupational and social impairment, with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

A 100 percent disability evaluation is granted where 
generalized anxiety disorder is productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; or memory loss 
for the names of close relatives, own occupation, or own 
name.

In this case, the Veteran filed his claim for an increased 
rating for generalized anxiety disorder in November 2005.  
Accordingly, the Board's primary focus will be on the 
evidence pertaining to treatment rendered to the Veteran 
since November 2004.  Hart, 21 Vet. App. 205.

In his claim, the Veteran asserted that his symptoms 
associated with his service-connected general anxiety 
disorder had increased in severity.

A December 2004 statement submitted by one of the Veteran's 
service buddies relates that the Veteran began exhibiting 
changes in behavior and various psychiatric symptoms during 
service.  This statement, however, does not provide 
information as to the state of the Veteran's psychiatric 
symptomatology at the time that the statement was submitted.

At a February 2006 VA examination, the Veteran reported that 
he had previously treated with a psychiatrist who prescribed 
medication.  He further reported, however, that he had not 
sought any active psychiatric treatment since his last VA 
examination (which was performed in connection with his 
prior claim for service connection) in April 2004.

Regarding his symptoms, the Veteran reported various 
symptoms including:  irritability, sleep disturbances, major 
inner psychiatric agitation, mood swings, night terrors 
which consisted of continuous recall of events during 
service, social isolation, and anxiety and stress from his 
ordinary employment as a plumber which prevented the Veteran 
for several years from working.  Socially, the Veteran 
reported that he isolated himself from his neighbors.  
However, he also reported that he was able to relate to his 
family, denied any major marital or family discord, and 
stated that he was able to participate in family activities.  
Although the Veteran stated that he usually stayed home, he 
reported that when he did so he participated in activities 
with his children.  With regard to his employment, the 
Veteran stated that he experienced a high level of anxiety 
and mood swings which rendered him unable to work.  The 
Veteran admitted that he had not yet explored alternative 
employment from his ordinary occupation as a plumber.

On examination, the Veteran was cooperative and able to 
maintain eye contact.  He was oriented to time, place, and 
person.  Although the examiner notes in his report that the 
Veteran was unshaven, the Veteran was not found to be 
inappropriately dressed or lacking in hygiene.  He 
demonstrated anxious, agitated, and volatile affect, as well 
as major mood variations manifested by bouts of intense 
anxiety, depression, and restlessness.  Major loss of 
interest and agoraphobia was noted.  The Veteran 
demonstrated good judgment, denied any suicidal or homicidal 
ideation, and did not show any evidence of any major thought 
disorder.  Based upon the examination, the Veteran was 
assessed a Global Assessment of Functioning (GAF) Scale 
score of 55, which is indicative of moderate symptoms of 
anxiety, social, occupational, and personal functioning.

Based upon the evidence, the Veteran is not entitled to a 
disability rating in excess of 50 percent for generalized 
anxiety disorder.  The evidence shows that the Veteran has 
demonstrated difficulty in adapting to stressful 
circumstances (including work or worklike settings), severe 
mood swings, agoraphobia, and isolation from his neighbors.  
Nonetheless, the Veteran has reported that he continues to 
be able to relate to his family and denied any familial 
discord.  He did not report any obsessional rituals which 
interfere with his normal activities, and in fact, did not 
report any inability to perform activities of daily living.  
Although the Veteran's VA examination revealed agitation and 
restlessness, the evidence does not show any actual impaired 
impulse control such as unprovoked irritability or violence.  
The evidence also does not reveal any deficit in spatial 
orientation or overall neglect of personal appearance or 
hygiene.  Overall, the evidence demonstrates symptomatology 
which more closely approximates the criteria for a 50 
percent rating for generalized anxiety disorder.

Although the Veteran has reported that he has been unable to 
secure or maintain employment for several years due to his 
anxiety and mood swings, the Veteran's GAF score of 55, 
assessed at his VA examination, is at worst indicative of 
moderate difficulty in social, occupational, or school 
functioning.  Additionally, the Veteran has admitted that he 
has not yet pursued alternative employment outside of his 
ordinary occupation.  The Board finds that the Veteran has 
not submitted evidence showing that his generalized anxiety 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Moreover, there is no indication that this 
disorder has necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, the Board finds that there is no basis for a 
"staged" rating pursuant to Francisco or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Overall, the evidence does not support a disability 
evaluation in excess of 50 percent for the Veteran's 
service-connected generalized anxiety disorder.  This appeal 
is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Additionally, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
More recently, in Vazquez-Flores v. Peake (Vazquez-Flores 
I), 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 
(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki 
(Vazquez-Flores II), Nos. 2008-7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, 
the Federal Circuit held that the notice described in 
38 U.S.C. § 5103(a) need not be veteran specific and does 
not require the VA to notify a veteran of the alternative 
diagnostic codes or of potential daily life evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO 
and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim 
for an increased rating for his service-connected 
generalized anxiety disorder in a January 2006 notice letter 
prior to the RO's original adjudication in a June 2006 
rating decision.  In a subsequent September 2006 notice 
letter, the Veteran was also notified as to how a disability 
rating and an effective date for the award of benefits is 
assigned.  After the Veteran and his representative were 
afforded opportunity to respond to the RO's September 2006 
notice, the Veteran's claim was readjudicated in a March 
2007 rating decision.  The Veteran has thus been provided 
notice which meets the requirements of both Dingess/Hartman 
and Vazquez-Flores I and II.
In addition, VA has fulfilled its duty to assist in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran was afforded a VA 
examination in February 2006, which was performed by an 
examiner who reviewed the claims file.  At his VA 
examination, he reported that he has not received active 
psychiatric treatment since April 2004.

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


ORDER

An increased rating for generalized anxiety disorder, 
currently evaluated as 50 percent disabling, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


